129 N.J. Super. 124 (1974)
322 A.2d 477
JOHN CERVASE ET AL., PLAINTIFFS-APPELLANTS,
v.
KAWAIDA TOWERS, INC., A NEW JERSEY CORPORATION, ET AL., DEFENDANTS-RESPONDENTS, AND B.J. BUILDERS OF NEW JERSEY, INC., A NEW JERSEY CORPORATION, INTERVENOR.
Superior Court of New Jersey, Appellate Division.
Argued June 18, 1974.
Decided July 2, 1974.
*125 Before Judges CARTON, LORA and SEIDMAN.
Mr. Henry J. Franzoni, Jr. argued the cause for appellants Imperiale, Palumbo and Murnick (Messrs. Franzoni & Sussman, attorneys).
Mr. Irving I. Vogelman argued the cause for respondent Kawaida Towers, Inc. (Messrs. Brown, Vogelman & Ashley, attorneys).
Mr. Richard L. Kadish, Deputy Attorney General, argued the cause for respondents Commissioner, Department of Community Affairs, and Chairman, Housing Finance Agency, and State of New Jersey (Mr. William F. Hyland, Attorney General of New Jersey, attorney).
Mr. David R. Rudd, Assistant Corporation Counsel, argued the cause for respondent City of Newark (Mr. William H. Walls, Corporation Counsel, attorney).
Mr. Theodore W. Geiser argued the cause for intervenor-respondent and cross-appellant, B.J. Builders of New Jersey, Inc. (Messrs. McElroy, Connell, Foley & Geiser, attorneys).
PER CURIAM.
The judgment of the Law and Chancery Divisions dismissing the complaints is affirmed substantially for the reasons set forth in the opinion of Judge Kimmelman, reported at 124 N.J. Super. 547 (Law and Ch. Divs. 1973).
*126 We perceive no need for expression of opinion on the cross-appeal of intervenor, B.J. Builders of New Jersey, Inc., requesting consideration of the propriety of rulings and orders of the trial court pertaining to various applications made for restraints against the plaintiffs and others for interference with intervenor's construction work. Since the trial court retained jurisdiction of the matter as to such orders and any modifications thereof, intervenor may make application to that court for any relief it deems necessary during future construction work performed on the project.